 Case: 1:19-cv-07312 Document #: 49 Filed: 03/04/20 Page 1 of 1 PageID #:1161

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

AON Risk Services Companies, Inc., et al.
                                                Plaintiff,
v.                                                            Case No.: 1:19−cv−07312
                                                              Honorable Jorge L. Alonso
Alliant Insurance Services, Inc., et al.
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


       MINUTE entry before the Honorable Jeffrey Cole: Joint Motion for Entry of
Agreed Protective Order [46] is granted. Nonetheless, counsel should appear to discuss
the impending discovery close date. Mailed notice (yt)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
